        1:19-cv-01100-TMC         Date Filed 05/12/20        Entry Number 25          Page 1 of 2




                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                      AIKEN DIVISION

    Alandres L. Heyward,             )
                                     )
                        Plaintiff,   )                  Civil Action No. 1:19-cv-01100-TMC
                                     )
    vs.                              )
                                     )
    Andrew M. Saul, Commissioner of )                                   ORDER
    Social Security Administration,1 )
                                     )
                        Defendant.
                                     )
    _________________________________)

         Plaintiff Alandres L. Heyward brought this action pursuant to 42 U.S.C. § 405(g) and §

1383(c)(3), seeking judicial review of a final decision of the Commissioner of Social Security

(“Commissioner”) denying her claims for disability insurance benefits (“DIB”) and supplemental

security income (“SSI”). (ECF No. 1). This matter is before the court for review of the Report

and Recommendation (“Report”) of the United States Magistrate Judge, made in accordance with

28 U.S.C. § 636(b)(1)(B) and Local Civil Rule 73.02(B)(2)(a) (D.S.C.). (ECF No. 21). The Report

recommends that the Commissioner’s decision be reversed and remanded for further

administrative action pursuant to sentence four of 42 U.S.C. § 405(g). Id. at 1, 74–76. On May

11, 2020, the Commissioner filed notice with the court that he would not be filing objections to

the Report. (ECF No. 22). Consequently, neither party has filed objections to the Report, and the

time to do so has now run.

         The Report has no presumptive weight and the responsibility to make a final determination

in this matter remains with this court. See Mathews v. Weber, 423 U.S. 261, 270–71 (1976). In

the absence of objections, this court is not required to provide an explanation for adopting the


1
 Andrew M. Saul became the Commissioner of the Social Security Administration on June 17, 2019. Pursuant to
Fed. R. Civ. P. 25(d), Saul should be substituted for Nancy A. Berryhill.
      1:19-cv-01100-TMC          Date Filed 05/12/20     Entry Number 25        Page 2 of 2




Report. See Camby v. Davis, 718 F.2d 198, 199 (4th Cir. 1983). Rather, “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must only

satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.” Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th Cir.

2005).

          After a thorough and careful review of the record under the appropriate standards as set

forth above, the court adopts the Report of the magistrate judge (ECF No. 21), which is

incorporated herein by reference. Accordingly, the Commissioner’s final decision is REVERSED

pursuant to the fourth sentence of 42 U.S.C. § 405(g), and the case is REMANDED back to the

Commissioner for further administrative action consistent with the Report, which is incorporated

herein.

          IT IS SO ORDERED.


                                                      s/Timothy M. Cain
                                                      Timothy M. Cain
                                                      United States District Judge

Anderson, South Carolina
May 12, 2020
